DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Kamise (Kamise et al., US 2011/0167727 A1) is no longer used within the current Office Action. Prior art Jung (Jung et al., JP2010128938) has been newly added to teach the newly added claim limitations/amendments.
Claims 1-3, 5-16, and 18-20 are pending; claims 4 and 17 have been cancelled; and claims 1, 3, 10, 13, 14, and 16 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, and 14 (and thus dependent claims 2, 3, 5-9, 11-13, 15, 16, and 18-20) each state “a second person, detected from a second image”, however, the accepted meaning of a second person (compared to a first person) is a different person from the first person. However, Applicant’s Specification, as filed, states in paragraphs [0058-0064] (specifically paragraphs [0061] and [0064]) that the first person is “a detected person” and the second person is “the detected person”. Thus, as interpreted by the Examiner, the first person and the second person are the same “detected person”. One way to possibly amend the claim(s) to overcome this indefiniteness, and keep cohesion through the dependent claims, is to state “a second person, wherein the second person is the first person, …”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 and 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Givon, US 2014/0347479 A1 (Givon) and further in view of Jung et al., JP2010128938 (Jung).
Regarding claim 14, Givon teaches an information processing (computing system for processing data) ([0108]) method comprising: 
performing a first matching process (performing a first stage of correlation of a multistage process) ([0119]) of matching biometrics information on a first person (comparing a subject’s min and max height during walking to reference profiles) ([0119]), detected from a first image (wherein the biometric parameters may be extrapolated from images and/or video segments) (Fig. 2; [0112]) captured in a first area (wherein the system may include one or more image/video sensors positioned throughout the area/facility) (Fig. 2; [0125]), against a registered biometrics information group including biometrics information on a plurality of registrants (wherein the comparison is made to reference profiles to eliminate all profiles significantly deviating from the subject’s min/max walking height) ([0119]); 
identifying a first biometrics information group (identifying a group of individuals that have a profile with a height that does not deviate from the subject’s min/max height) ([0119]), including biometrics information on the first person from the registered biometrics information group (wherein the person being imaged would have a height that does not deviate, since it would be the same, and who’s information is stored/registered; thus being part of registered biometric information group that does not have a height that deviates from the min/max height) ([0067] and [0119]) which comprises a plurality of biometrics information groups (in this case there are two groups, those that deviate from the min/max height and those that don’t; however, multiple groups can be formed based on the multiple different features/biometrics) ([0116] and [0119]), based on a matching result of the first matching process (based on matching in the multistage process, eliminating and/or identify a group of possible matches, such that correlation based on other parameters is performed in relation to a smaller group of reference indicators) ([0119]); and 
performing a second matching process (performing a second stage of correlation) ([0119]) of matching biometrics information on a second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]), detected from a second image (wherein the images and/or video segments may be acquired by one or more native image sensors of the system) (Fig. 2; [0112]), captured in a second area that is different from the first area (wherein the system may include one or more image/video sensors positioned throughout the area/facility) (Fig. 2; [0125]) against biometrics information included in the first biometrics information group (wherein the second stage of correlation may then comprise correlation/comparison of the detected parameters/biometrics of the individual to the group of reference indicators/profiles correlated to the individual based of the first parameters/biometrics; i.e. the process of comparison of the biometric parameters may be limited to profiles suspected to match the first biometric parameters) ([0119] and [0121]); and controlling at least one of opening and closing of a door (opening an entrance) ([0125]) based on a matching result in the second matching process (based on a second matching) ([0103]) (and identifying the authorized individual) ([0125]).
Givon teaches that the correlation of subject indicators to reference indicators may be performed in a multistage process ([0119]), wherein one or more indicators/parameters may be used to first eliminate and/or identify a group of possible matches ([0119]), such that correlation based on other parameters is performed in relation to a smaller group of reference indicators ([0119]); wherein the system can have multiple video acquisition subsystems to monitor multiple areas of an airport (Fig. 2; [0057], [0071], and [0125]); and wherein the system can allow access to a place through doors, gates, etc. by opening the door to an entrance ([0008-0009] and [0125]). 
However, Givon does not explicitly teach a “plurality of first areas that is more distant from a restricted area than a second area that, along a path from the plurality of first areas to the restricted area, is between the plurality of first areas and the restricted area” or “controlling at least one of opening and closing of a door, of a passage restriction apparatus installed between the restricted area and the second area, based on a matching result in the second matching process, wherein each of the plurality of first areas is distant from the passage restriction apparatus and is set to a position that the first person necessarily passes through when moving from the plurality of first areas to the second area, and wherein the second area is outside of the passage restriction apparatus”.
Jung teaches to perform authentication while narrowing down check targets down (Abstract); wherein performing a first matching process (1:N authentication; comparing the registered biometric information with the input biometric information) ([0046] and [0057]) of matching biometrics information on a first person (comparing the registered biometric information with the input biometric information; such as for user A) (Fig. 4A; [0046] and [0057]), detected from a first authentication in a plurality of first areas (the first areas being in-front of authentication device 62) (Figs. 4A and 4B; [0043]) that is more distant from a restricted area than a second area (wherein the areas in-front of authentication device 62 is further away from the restricted area, highly confidential data management room 68) (Figs. 4A and 4B; [0043]) that, along a path from the plurality of first areas to the restricted area, is between the plurality of first areas and the restricted area (wherein the second area 74 is between the plurality of first areas in-front of authentication device 62 and the restricted area, highly confidential data management room 68) (Figs. 4A and 4B; [0043]), against a registered biometrics information group including biometrics information on a plurality of registrants (comparing the registered biometric information with the input biometric information; such as for user A) (Fig. 4A; [0046] and [0057]); and 
controlling at least one of opening and closing of a door (controlling the opening and closing of the second door 66) (Figs. 4A and 4B; [0043-0044]), of a passage restriction apparatus (the door 66 restricting passage) (Figs. 4A and 4B; [0043-0044]) installed between the restricted area and the second area (the door 66 being installed between the restricted area, highly confidential area 68, and the second area 74) (Figs. 4A and 4B; [0043-0044]), based on a matching result in the second matching process (wherein the registered biometric information is matched with the input biometric information; at the second matching area for determining if door 66 should be unlocked and/or opened) ([0043] and [0057]), wherein each of the plurality of first areas is distant from the passage restriction apparatus (wherein the first areas in-front of authentication device 62 is away from the door 66 that restricts passage) (Figs. 4A and 4B; [0043-0044]) and is set to a position that the first person necessarily passes through when moving from the plurality of first areas to the second area (wherein the person A has to go through the first position areas in-front of authentication device 62 when moving from the first area to the second area 74) (Figs. 4A and 4B; [0043]), and wherein the second area is outside of the passage restriction apparatus (and wherein the second area 74 is outside of the door 66 which can restrict access) (Figs. 4A and 4B; [0043-0044]).
It would have been obvious to one of ordinary skill in the art that since authentication devices 62 and 70 are the same authentication device 4 (Figs. 2, 4A, and 4B; [0044]) and that the zone 74, which can be any shape or size (Figs. 4A and 4B; [0049]), can be in front of authentication device 62 to generate the plurality of first areas. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second image capturing devices in Givon (Fig. 2; [0112], [00119], and [0121]) to be placed in a first area and a second area for restricting access to a confidential area since it reduces the number of objects to be verified and reduces the error of false acceptance (Jung; [0019]); thus reducing a time for authentication while maintaining high authentication accuracy (Jung; Abstract).

Regarding claim 15, Givon teaches further comprising: detecting the biometrics information (detecting biometric parameters) ([0112] and [0121]) on the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) from the second image (wherein the images and/or video segments may be acquired by one or more native image sensors of the system) (Fig. 2; [0112]) based on feature amounts (based on biological parameters of subjects appearing in the images/video) ([0112] and [0121]) of the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) from the second image (wherein the images and/or video segments may be acquired by one or more native image sensors of the system) (Fig. 2; [0112]).  

Regarding claim 16, Givon teaches further comprising: determining whether or not the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) is authorized for passage from the second area (wherein the system can be installed at the entrance to a restricted area; thus between the second area and restricted area) ([0125]) to the restricted area based on the matching result obtained by the matching (the system, with a video/image sensor, can be used at the entrance of a restricted area and identify authorized individuals approaching the entrance (based on their biometric profiles) and open the entrance for them if they are authorized) ([0125]) (the extrapolated biometric parameters may then be compared to reference biometric profiles of authorized users to authenticate the user (in the event of a match) or deny access (in the event there isn’t a match)) ([0182]).  

Regarding claim 1, see the rejection made to claim 14, as well as prior art Givon for a memory configured to store instructions (memory suitable for storing electronic instructions) ([0109]); and at least one processor configured to execute the instructions (computer or computer system to execute the code/instructions) ([0108-0111]), for they teach all the limitations within this claim. 
Regarding claim 2, see the rejection made to claim 15, as well as prior art Givon for a memory configured to store instructions (memory suitable for storing electronic instructions) ([0109]); and at least one processor configured to execute the instructions (computer or computer system to execute the code/instructions) ([0108-0111]), for they teach all the limitations within this claim. 

Regarding claim 3, Givon teaches wherein the at least one processor is further configured to implement the instructions to determine whether or not the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) is authorized for passage from the second area (wherein the system can be installed at the entrance to a restricted area; thus between the second area and restricted area) ([0125]) to the restricted area based on the matching result (the system, with a video/image sensor, can be used at the entrance of a restricted area and identify authorized individuals approaching the entrance (based on their biometric profiles) and open the entrance for them if they are authorized) ([0125]) (the extrapolated biometric parameters may then be compared to reference biometric profiles of authorized users to authenticate the user (in the event of a match) or deny access (in the event there isn’t a match)) ([0182]) obtained in the second matching process (performing a second stage of correlation) ([0119]).

Claim 18 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Givon, US 2014/0347479 A1 (Givon), Jung et al., JP2010128938 (Jung), and further in view of Mann et al., 6,119,096 (Mann).
Regarding claim 18, Givon teaches that the correlation of subject indicators/parameters to reference indicators/parameters may be performed in a multistage process ([0119]); wherein the biometric parameters can be static and dynamic parameters such as height, weight, eye color, hand size and shape, walking speed, etc. ([0017]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract).
However, neither explicitly teaches “acquiring balance information on the first person, wherein the determining is performed further based on the balance information”.
Mann teaches a system and method for automated aircraft boarding uses an iris recognition system for check-in and boarding (Abstract); wherein acquiring balance information on the first person (determining if the balance or account information of the user is valid) (col. 7, lines 52-56) (can also determine if the account balance is below a predetermined amount and admission may be denied) (col. 12, lines 39-44), wherein the determining is performed further based on the balance information (wherein determining if the person can go through the turnstile barrier mechanism 122 includes both determining valid identification of the user and validation of the user account)(col. 7, lines 52-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include balance information of the first person so that a person cannot enter a restricted area if they do not have enough funds to enter (Mann; col. 12, lines 39-44).

Regarding claim 5, Givon teaches that the correlation of subject indicators/parameters to reference indicators/parameters may be performed in a multistage process ([0119]); wherein the biometric parameters can be static and dynamic parameters such as height, weight, eye color, hand size and shape, walking speed, etc. ([0017]); and determining whether or not the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) is authorized for passage from the second area (wherein the system can be installed at the entrance to a restricted area; thus between the second area and restricted area) ([0125]) to a restricted area based on a matching result obtained by the matching (the system, with a video/image sensor, can be used at the entrance of a restricted area and identify authorized individuals approaching the entrance (based on their biometric profiles) and open the entrance for them if they are authorized) ([0125]) (the extrapolated biometric parameters may then be compared to reference biometric profiles of authorized users to authenticate the user (in the event of a match) or deny access (in the event there isn’t a match)) ([0182]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract).
However, neither explicitly teaches to “acquire balance information on the first person, wherein the determining is performed further based on the balance information”.
Mann teaches a system and method for automated aircraft boarding uses an iris recognition system for check-in and boarding (Abstract); wherein acquiring balance information on the first person (determining if the balance or account information of the user is valid) (col. 7, lines 52-56) (can also determine if the account balance is below a predetermined amount and admission may be denied) (col. 12, lines 39-44), wherein the determining is performed further based on the balance information (wherein determining if the person can go through the turnstile barrier mechanism 122 includes both determining valid identification of the user and validation of the user account)(col. 7, lines 52-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include balance information of the first person so that a person cannot enter a restricted area if they do not have enough funds to enter (Mann; col. 12, lines 39-44).

Claims 19, 20, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Givon, US 2014/0347479 A1 (Givon), Jung et al., JP2010128938 (Jung), and further in view of Tumey et al., US 7,039,221 B1 (Tumey).
Regarding claim 19, Givon teaches storing the acquired first biometrics information group in a storage unit (storing the received subject indicators/biometric parameters for future reference) ([0030]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract). 
However, neither explicitly teaches “deleting, from the first biometrics information group, biometrics information on the first person that matches a predetermined condition”.
Tumey teaches a biometric facial image verification system (Abstract); and deleting, from the first biometrics information group, biometrics information on the first person that matches a predetermined condition (if a particular reference facial image stored is never utilized for verification, after a predetermined time limit, the facial image would automatically be removed from the system. The predetermined condition being the predetermined time limit.) (col. 4, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to delete biometric information after a predetermined time limit since it frees up storage space for newer images or other essential data (Tumey; col. 4, lines 4-5).

Regarding claim 20, Tumey teaches wherein the predetermined condition is that elapsed time from time of registration to the storage unit reaches59 predetermined time (if a particular reference facial image stored is never utilized for verification, after a predetermined time limit, the facial image would automatically be removed from the system. The predetermined condition being the predetermined time limit.) (col. 4, lines 1-4).

Regarding claim 6, Givon teaches store the acquired first biometrics information group (storing the received subject indicators/biometric parameters for future reference) ([0030]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract). 
However, neither explicitly teaches to “delete, from the first biometrics information group, biometrics information on the first person that matches a predetermined condition”.
Tumey teaches a biometric facial image verification system (Abstract); and delete, from the first biometrics information group, biometrics information on the first person that matches a predetermined condition (if a particular reference facial image stored is never utilized for verification, after a predetermined time limit, the facial image would automatically be removed from the system. The predetermined condition being the predetermined time limit.) (col. 4, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to delete biometric information after a predetermined time limit since it frees up storage space for newer images or other essential data (Tumey; col. 4, lines 4-5).

Regarding claim 7, Tumey teaches wherein to delete biometrics information on the first person for which elapsed time from time of registration reaches predetermined time (if a particular reference facial image stored is never utilized for verification, after a predetermined time limit, the facial image would automatically be removed from the system. The predetermined condition being the predetermined time limit.) (col. 4, lines 1-4).  

Regarding claim 8, Tumey teaches wherein the delete biometrics information on the first person (wherein the authentication system 1100 deletes a facial image of the first person from database 310) (Figs. 6 and 16; [0208]) when biometrics information on a third person detected from a third image  captured in a predetermined monitoring area (predetermined area in front of a gate) (Fig. 16; [0140]) matches biometrics information on the first person (when another image is captured later of the facial image whose similarity with a reference image is equal to or larger than the threshold value. For example, when a first facial image is taken of a person and then a second one later, which matches the first facial image, the first facial image is deleted since it has a photographing date/time that is earlier than the date/time threshold) ([0208]).  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Givon, US 2014/0347479 A1 (Givon), Jung et al., JP2010128938 (Jung), Tumey et al., US 7,039,221 B1 (Tumey), and further in view of Komatsu et al., US 2013/0063581 A1 (Komatsu).
Regarding claim 9, Givon teaches that the correlation of subject indicators/parameters to reference indicators/parameters may be performed in a multistage process ([0119]); wherein the biometric parameters can be static and dynamic parameters such as height, weight, eye color, hand size and shape, walking speed, etc. ([0017]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract). Tumey teaches wherein the deletion unit (software in the system with a computer 113) (Fig. 1; col. 4, line 66 to col. 5, line 10) deletes biometrics information on the first person for which elapsed time from time of registration to the storage unit reaches predetermined time (if a particular reference facial image stored is never utilized for verification, after a predetermined time limit, the facial image would automatically be removed from the system. The predetermined condition being the predetermined time limit.) (col. 4, lines 1-4).
However, none of them explicitly teaches “when there are stored multiple pieces of biometrics information for the first person delete biometrics information having an earlier time of registration”.
Komatsu teaches an authentication system (Abstract); wherein the data that has passed a predetermined period of time since the photographing may be deleted from the facial image database 310 (Fig. 6; [0062]); and wherein when there are stored multiple pieces of biometrics information for the first person (wherein multiple biometric information inherent to the subject may be stored) ([0139]), delete biometrics information having an earlier time of registration (wherein the facial image whose similarity with a reference image is equal to or larger than the threshold value and whose photographing date/time is earlier than the date/time value threshold is deleted from the facial image database 310) (Figs. 6 and 19; [0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include deleting biometric information having an earlier time of registration since it can inhibit the usage size of the facial image database 310 from increasing and while preventing the facial images within the facial image database 310 from having biased tendency (Komatsu; Fig. 6 and [0208]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Givon, US 2014/0347479 A1 (Givon), Jung et al., JP2010128938 (Jung), and further in view of Saito et al., US 2017/0070501 A1 (Saito).
Regarding claim 10, Givon teaches an information processing system (computing system for processing data) ([0108]) comprising: 
a first camera that captures a first area (wherein the system may include one or more image/video sensors positioned throughout the area/facility) (Fig. 2; [0125]) to generate a first image (wherein the biometric parameters may be extrapolated from images and/or video segments) (Fig. 2; [0112]);
a second camera that captures a second area that is different from the first area (wherein the system may include one or more image/video sensors positioned throughout the area/facility) (Fig. 2; [0125]) to generate a second image (wherein the images and/or video segments may be acquired by one or more native image sensors of the system) (Fig. 2; [0112]);
performs a first matching process (performing a first stage of correlation of a multistage process) ([0119]) of matching biometrics information on a first person (comparing a subject’s min and max height during walking to reference profiles) ([0119]), detected from a first image (wherein the biometric parameters may be extrapolated from images and/or video segments) (Fig. 2; [0112]), against a registered biometrics information group including biometrics information on a plurality of registrants (wherein the comparison is made to reference profiles to eliminate all profiles significantly deviating from the subject’s min/max walking height) ([0119]) and that identifies a first biometrics information group (identifying a group of individuals that have a profile with a height that does not deviate from the subject’s min/max height) ([0119]), including biometrics information on the first person from the registered biometrics information group (wherein the person being imaged would have a height that does not deviate, since it would be the same, and who’s information is stored/registered; thus being part of registered biometric information group that does not have a height that deviates from the min/max height) ([0067] and [0119]) which comprises a plurality of biometrics information groups (in this case there are two groups, those that deviate from the min/max height and those that don’t; however, multiple groups can be formed based on the multiple different features/biometrics) ([0116] and [0119]), based on a matching result of the first matching process (based on matching in the multistage process, eliminating and/or identify a group of possible matches, such that correlation based on other parameters is performed in relation to a smaller group of reference indicators) ([0119]); and 
performs a second matching process (performing a second stage of correlation) ([0119]) of matching biometrics information on a second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]), detected from a second image (wherein the images and/or video segments may be acquired by one or more native image sensors of the system) (Fig. 2; [0112]), captured in a second area that is different from the first area (wherein the system may include one or more image/video sensors positioned throughout the area/facility) (Fig. 2; [0125]) against biometrics information included in the first biometrics information group (wherein the second stage of correlation may then comprise correlation/comparison of the detected parameters/biometrics of the individual to the group of reference indicators/profiles correlated to the individual based of the first parameters/biometrics; i.e. the process of comparison of the biometric parameters may be limited to profiles suspected to match the first biometric parameters) ([0119] and [0121]); and control at least one of opening and closing of a door (opening an entrance) ([0125]) based on a matching result in the second matching process (based on a second matching) ([0103]) (and identifying the authorized individual) ([0125]).
Givon teaches that the correlation of subject indicators to reference indicators may be performed in a multistage process ([0119]), wherein one or more indicators/parameters may be used to first eliminate and/or identify a group of possible matches ([0119]), such that correlation based on other parameters is performed in relation to a smaller group of reference indicators ([0119]); wherein the system can have multiple video acquisition subsystems to monitor multiple areas of an airport (Fig. 2; [0057], [0071], and [0125]); and wherein the system can allow access to a place through doors, gates, etc. by opening the door to an entrance ([0008-0009] and [0125]).
However, Givon does not explicitly state a “plurality of first areas that is more distant from a restricted area than a second area the second area being, along a path from the plurality of first areas to the restricted area, is between the plurality of first areas and the restricted area” or “wherein the second server control at least one of opening and closing of a door, of a passage restriction apparatus installed between the restricted area and the second area, based on a matching result in the second matching process, wherein each of the plurality of first areas is distant from the passage restriction apparatus and is set to a position that the first person necessarily passes through when moving from the plurality of first areas to the second area, and wherein the second area is outside of the passage restriction apparatus”.
Jung teaches to perform authentication while narrowing down check targets down (Abstract); wherein performing a first matching process (1:N authentication; comparing the registered biometric information with the input biometric information) ([0046] and [0057]) of matching biometrics information on a first person (comparing the registered biometric information with the input biometric information; such as for user A) (Fig. 4A; [0046] and [0057]), detected from a first authentication in a plurality of first areas (the first areas being in-front of authentication device 62) (Figs. 4A and 4B; [0043]) that is more distant from a restricted area than a second area (wherein the areas in-front of authentication device 62 is further away from the restricted area, highly confidential data management room 68) (Figs. 4A and 4B; [0043]) the second area being, along a path from the plurality of first areas to the restricted area, is between the plurality of first areas and the restricted area (wherein the second area 74 is between the plurality of first areas in-front of authentication device 62 and the restricted area, highly confidential data management room 68) (Figs. 4A and 4B; [0043]), against a registered biometrics information group including biometrics information on a plurality of registrants (comparing the registered biometric information with the input biometric information; such as for user A) (Fig. 4A; [0046] and [0057]); and 
wherein the second control at least one of opening and closing of a door (controlling the opening and closing of the second door 66) (Figs. 4A and 4B; [0043-0044]), of a passage restriction apparatus (the door 66 restricting passage) (Figs. 4A and 4B; [0043-0044]) installed between the restricted area and the second area (the door 66 being installed between the restricted area, highly confidential area 68, and the second area 74) (Figs. 4A and 4B; [0043-0044]), based on a matching result in the second matching process (wherein the registered biometric information is matched with the input biometric information; at the second matching area for determining if door 66 should be unlocked and/or opened) ([0043] and [0057]), wherein each of the plurality of first areas is distant from the passage restriction apparatus (wherein the first areas in-front of authentication device 62 is away from the door 66 that restricts passage) (Figs. 4A and 4B; [0043-0044]) and is set to a position that the first person necessarily passes through when moving from the plurality of first areas to the second area (wherein the person A has to go through the first position areas in-front of authentication device 62 when moving from the first area to the second area 74) (Figs. 4A and 4B; [0043]), and wherein the second area is outside of the passage restriction apparatus (and wherein the second area 74 is outside of the door 66 which can restrict access) (Figs. 4A and 4B; [0043-0044]).
It would have been obvious to one of ordinary skill in the art that since authentication devices 62 and 70 are the same authentication device 4 (Figs. 2, 4A, and 4B; [0044]) and that the zone 74, which can be any shape or size (Figs. 4A and 4B; [0049]), can be in front of authentication device 62 to generate the plurality of first areas. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second image capturing devices in Givon (Fig. 2; [0112], [00119], and [0121]) to be placed in a first area and a second area for restricting access to a confidential area since it reduces the number of objects to be verified and reduces the error of false acceptance (Jung; [0019]); thus reducing a time for authentication while maintaining high authentication accuracy (Jung; Abstract).
Givon teaches a computing system for processing data ([0108]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract). However, neither explicitly teaches “a first server” and “a second server”.
Saito teaches an information processing system (Fig. 1; [0031]) comprising: a first camera (first imaging portion 11. The first imaging portion 11 is a camera) (Fig. 1; [0031] and [0046]) that captures a first area to generate a first image (wherein the first image G1 is captured in a first position area P1) (Fig. 1; [0031]); a second camera (second imaging portion 21. The second image portion 21 is a camera) (Fig. 1; [0031] and [0072]) that captures a second area that is different from the first area (captured in a second position area P2 that is different than first position area P1) (Fig. 1; [0031]) to generate a second image (to generate a second image G2) (Fig. 1; [0031]); a first server (a server 30) (Fig. 1; [0031]) that matches biometrics information on a first person (first authentication processing of first passer/person through the first position P1 by the first imaging portion 11) (Fig. 1; [0031]) detected from the first image (detected from a first image G1) (Fig. 1; [0031]) against a biometrics information group (from a server 30 having feature data memory 31 which stores third biological data, called feature data for authentication. The feature data for authentication includes a group of information such as feature data of a facial image, but is not limited to this and can include a plurality of biological data) (Fig. 1; [0031] and [0038]) and identifies a first biometrics information group (third biological data, also called feature data for authentication. The feature data for authentication includes a group of information such as feature data of a facial image, but is not limited to this and can include a plurality of biological data) (Fig. 1; [0031] and [0038]) including biometrics information on the first person (wherein the third biological data is generated based on at least one of the second biological data of one of the passers, people, from a first image G1) (Fig. 1; [0031]); and a second server (wherein a plurality of devices with a server can be used) ([0101]) that matches biometrics information (determining if biological data coincides) ([0035]) on a second person (Applicant states a “second person” is just a person that happens to be detected from the second image) (Applicant’s Specification [0045]) detected from the second image (biological data of one of the passers, people, detected from second image G2) (Fig. 1; [0031]) against biometrics information included in the first biometrics information group (determining if the biological data acquired from the second image G2 coincides with any of the feature data for authentication, also called third biological data, stored in the feature data memory 31 of the server 30. The feature data for authentication includes a group of information such as feature data of a facial image, but is not limited to this and can include a plurality of biological data) (Fig. 1; [0031] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using multiple servers since it increases the modality of the system being able to be used in multiple areas (Saito; Fig. 1, [0101]) which in-turn increases the accuracy and efficiency of the system (Saito; [0081], [0083], and [0094]).

Regarding claim 11, Givon teaches a matching operation of biometrics information on the first person against biometric information on the registrants (comparing a subject’s min and max height during walking to reference profiles) ([0119]); and a matching operation of biometrics information on the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) against biometrics information on the first person (wherein the second stage of correlation may then comprise correlation/comparison of the detected parameters/biometrics of the individual to the group of reference indicators/profiles correlated to the individual based of the first parameters/biometrics; i.e. the process of comparison of the biometric parameters may be limited to profiles suspected to match the first biometric parameters) ([0119] and [0121]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract); wherein the biometric authentication matching unit compares the registered biometric information with the input biometric information ([0057]); and wherein that similarity is compared with a predetermined threshold ([0057]).
However, neither explicitly teaches “a reference value used for determining a matching in a matching operation of biometrics information on the first person against biometrics information in the first server is set lower than a reference value used for determining a matching in a matching operation of biometrics information on the second person against biometrics information on the first person in the second server”.
Saito teaches  wherein a reference value (threshold) ([0056]) used for determining a matching in a matching operation (used in authenticating the first passer/person)([0056]) of biometrics information on the first person against biometrics information in the first server (matching/authenticating the biometric information of the first person against biometric information stored in feature data memory 31 in server 30) (Fig. 1; [0031] and [0034]) is set lower (wherein the second threshold can be set to a value different than the first; and thus can be set higher, meaning the first threshold is lower. This increases the authentication accuracy of the passer/person) ([0077] and [0094]) than a reference value (threshold) ([0077]) used for determining a matching in a matching operation of biometrics information on the second person against biometrics information on the first person in the second server (determining if the biological data acquired from the second image G2 coincides with any of the feature data for authentication, also called third biological data, stored in the feature data memory 31 of the server 30. The feature data for authentication includes a group of information such as feature data of a facial image, but is not limited to this and can include a plurality of biological data) (Fig. 1; [0031] and [0038]) (wherein a plurality of devices with a server can be used) ([0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a threshold, as in Saito, for matching since it can improve the authentication accuracy of a passer (Saito; [0083]).

Regarding claim 12, Givon teaches a matching operation of biometrics information on the first person against biometric information on the registrants (comparing a subject’s min and max height during walking to reference profiles) ([0119]); and a matching operation of biometrics information on the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) against biometrics information on the first person (wherein the second stage of correlation may then comprise correlation/comparison of the detected parameters/biometrics of the individual to the group of reference indicators/profiles correlated to the individual based of the first parameters/biometrics; i.e. the process of comparison of the biometric parameters may be limited to profiles suspected to match the first biometric parameters) ([0119] and [0121]). Jung teaches performing authentication while narrowing down check targets down, reducing a time for authentication while maintaining high authentication accuracy, and to prevent an authentication error, in an authentication device for use in highly secure entrance and exit control in multiple stages (Abstract); wherein the biometric authentication matching unit compares the registered biometric information with the input biometric information ([0057]); and wherein that similarity is compared with a predetermined threshold ([0057]).
However, neither explicitly teaches “a reference value used for determining a matching in a matching operation of biometrics information on the first person against biometrics information in the first server is set higher than a reference value used for determining a matching in a matching operation of biometrics information on the second person with biometrics information on the first person in the second server”.
Saito teaches  wherein a reference value (threshold) ([0056]) used for determining a matching in a matching operation (used in authenticating the first passer/person)([0056]) of biometrics information on the first person against biometrics information in the first server (matching/authenticating the biometric information of the first person against biometric information stored in feature data memory 31 in server 30) (Fig. 1; [0031] and [0034]) is set higher (wherein the second threshold can be set to a value different than the first; and thus can be set lower, meaning the first threshold is higher.) ([0077]) than a reference value (threshold) ([0077]) used for determining a matching in a matching operation of biometrics information on the second person with biometrics information on the first person in the second server (determining if the biological data acquired from the second image G2 coincides with any of the feature data for authentication, also called third biological data, stored in the feature data memory 31 of the server 30. The feature data for authentication includes a group of information such as feature data of a facial image, but is not limited to this and can include a plurality of biological data) (Fig. 1; [0031] and [0038]) (wherein a plurality of devices with a server can be used) ([0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a threshold, as in Saito, for matching since it can improve the authentication accuracy of a passer (Saito; [0083]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Givon, US 2014/0347479 A1 (Givon), Jung et al., JP2010128938 (Jung), Saito et al., US 2017/0070501 A1 (Saito), and further in view of Tussy, US 2018/0181737 A1 (Tussy).
Regarding claim 13, Givon teaches a matching operation of biometrics information on the first person against biometric information on the registrants (comparing a subject’s min and max height during walking to reference profiles) ([0119]); and a matching operation of biometrics information on the second person (matching, finding a correlation, between the person and the smaller group based on different parameters/biometrics) ([0119] and [0121]) against biometrics information on the first person (wherein the second stage of correlation may then comprise correlation/comparison of the detected parameters/biometrics of the individual to the group of reference indicators/profiles correlated to the individual based of the first parameters/biometrics; i.e. the process of comparison of the biometric parameters may be limited to profiles suspected to match the first biometric parameters) ([0119] and [0121]). Jung teaches performing a first matching process (1:N authentication; comparing the registered biometric information with the input biometric information) ([0046] and [0057]) of matching biometrics information on a first person (comparing the registered biometric information with the input biometric information; such as for user A) (Fig. 4A; [0046] and [0057]), detected from a first authentication in a plurality of first areas (the first areas being in-front of authentication device 62) (Figs. 4A and 4B; [0043]) that is more distant from a restricted area than a second area (wherein the areas in-front of authentication device 62 is further away from the restricted area, highly confidential data management room 68) (Figs. 4A and 4B; [0043]) the second area being, along a path from the plurality of first areas to the restricted area, is between the plurality of first areas and the restricted area (wherein the second area 74 is between the plurality of first areas in-front of authentication device 62 and the restricted area, highly confidential data management room 68) (Figs. 4A and 4B; [0043]), against a registered biometrics information group including biometrics information on a plurality of registrants (comparing the registered biometric information with the input biometric information; such as for user A) (Fig. 4A; [0046] and [0057]). Saito teaches wherein a reference value (threshold) ([0077]) at a matching operation of biometrics information on the second person against biometrics information on the first person in the second area (determining if the biological data acquired from the second image G2 of a second passer/person coincides with any of the feature data for authentication, also called third biological data, stored in the feature data memory 31 of the server 30 relating to the first passer/person. The feature data for authentication includes a group of information such as feature data of a facial image, but is not limited to this and can include a plurality of biological data) (Fig. 1; [0031] and [0038]). 
However, none explicitly teaches wherein the reference value “is determined in accordance with the number of times that the same person is detected in the plurality of first areas”.
Tussy teaches systems and methods for enrolling and authenticating a user in an authentication system (Abstract); wherein a reference value (adaptive threshold) ([0228]) is determined in accordance with the number of times that the same person is detected in the plurality of first areas (wherein the adaptive threshold can be modified based on the time or number of scans of the person within an area(s) where the scans take place) ([0228]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include modifying the reference value, threshold, based on the number of times the person is there, to make the authentication system more convenient for the user without losing security (Tussy; [0226]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov